—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patterson, J.), rendered June 24, 1991, convicting him of rape in the first degree, sodomy in the first degree, and assault in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On the evening of December 5, 1988, the defendant handcuffed and taped the victim, his former girlfriend, to a pole in the basement of his home. He then tore off her clothes and inserted his penis into her vagina and anus. The defendant also tortured the victim in various ways, including whipping her with an electrical cord, sticking straight pins into her legs, and burning her with a lighted paper bag and a cigarette. For these acts, the jury convicted the defendant of rape in the first degree, sodomy in the first degree, and assault in the second degree (two counts).
Viewing the evidence in the light most favorable to the People, we find that it was legally sufficient to sustain the defendant’s convictions beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Furthermore, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Bracken, J. P., Sullivan, O’Brien and Joy, JJ., concur.